People v Robinson (2015 NY Slip Op 03301)





People v Robinson


2015 NY Slip Op 03301


Decided on April 21, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2015

Acosta, J.P., Saxe, Richter, Gische, Kapnick, JJ.


14896 4239/06

[*1] The People of the State of New York, Respondent,
vShaheed Robinson, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Kerry S. Jamieson of counsel), and Weil Gotshal & Manges LLP, New York (Cheryl A. James of counsel), for appellant.
Shaheed Robinson, appellant pro se.
Robert T. Johnson, District Attorney, Bronx (Bari L. Kamlet of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Caesar D. Cirigliano, J.), rendered July 14, 2008, convicting defendant, after a jury trial, of robbery in the first degree and two counts of criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to an aggregate term of 12 years, unanimously affirmed.
Although defendant generally objected to the discharge of an absent sworn juror and requested an adjournment until the following day, he did not preserve his claim that the court failed to conduct a reasonably thorough inquiry when it replaced the juror (see People v Knight, 84 AD3d 670, 671 [1st Dept 2011], lv denied 17 NY3d 860 [2011]) and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. After conducting a suitable inquiry and determining that the absent juror would not appear within two hours after the time that the trial was scheduled to resume, the court properly exercised its discretion in substituting an alternate juror (see CPL 270.35[2][a]; People v Jeanty, 94 NY2d 507 [2000]). The juror had called in sick, and thereafter was not answering her home or cell phones. Under the circumstances, the court was not obligated to wait a full two hours before replacing the juror (see People v Lopez, 18 AD3d 233, 234 [1st Dept 2005], lv denied 5 NY3d 807 [2005]).
We have considered and rejected defendant's pro se claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2015
CLERK